Title: To George Washington from Brigadier General Anthony Wayne, 20 January 1779
From: Wayne, Anthony
To: Washington, George


Dear General
Camp at Mill Stone [N.J.] 20th Jany 1779

I have been long wishing for the pleasure of seeing you in Camp but Conclude from the Multiplicity of Buisness in which you are Engaged that it will be some time before we shall Experience that Satisfaction.
Our City is completely finished. it’s Regularity is equal to any on the Continent—& it’s Internal police at least as regular as that of Phila.
I can Assure your Excellency that we are much Improved in City Building; & that from Abstenance Soberiety Virtue &ca &ca we are become as Healthy & as Regular an Army as ever made a Winters Campaign.
The Assembly of Pennsa meets the first day of February I shall be under the Indespen[si]ble necessity of being in Phila. at that time—shou’d I not be favour’d with your leave of Absence sooner, I am sure your Excellency will have goodness enough to Indulge me in waiting on you there for the favour I now Solicite. Interim I am with every Sentiment of Esteem Your Excellencies most Obt & very Huml. Sert
Anty Wayne
